                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 1 of 16 Page ID #:136



                      1     EDWIN PAIRAVI, Bar No. 257290
                            edwin@pairavilaw.com                                 NOTE: CHANGES HAVE BEEN
                      2     JOSHUA M. MOHRSAZ, Bar No. 307759
                            joshua@pairavilaw.com
                                                                                 MADE TO THIS DOCUMENT
                      3
                            PAIRAVI LAW, P.C.                                    See ¶¶ 3, 14
                      4     1875 Century Park East, Suite 480
                            Los Angeles, California 90067
                      5     Telephone: (310) 789-2063
                            Facsimile: (310) 789-2064
                      6

                      7     Attorneys for Plaintiff,
                            MAURICE DIARIAN
                      8

                      9     RYAN L. EDDINGS, Bar No. 256519
                            reddings@littler.com
                   10       VANESSA M. COHN, Bar No. 314619
                            vcohn@littler.com
                   11       LITTLER MENDELSON, P.C.
                            5200 North Palm Avenue, Suite 302
                   12       Fresno, CA 93704.2225
                            Telephone: (559) 244-7500
                   13       Fax No.: (559) 244-7525
                   14       Attorneys for Defendant,
                            FIRST TRANSIT, INC.
                   15

                   16                                       UNITED STATES DISTRICT COURT
                   17                                      CENTRAL DISTRICT OF CALIFORNIA
                   18       MAURICE DIARIAN, an                           Case No. 2:20-cv-02957-FMO (AFMx)
                            Individual,
                   19                                                     [PROPOSED] ORDER GRANTING
                                                    Plaintiff,            PARTIES’ STIPULATED
                   20                                                     PROTECTIVE ORDER
                                     v.
                   21
                            FIRST TRANSIT, INC., a Delaware
                   22       Corporation; and DOES 1 through
                            50, inclusive,
                   23
                                                    Defendants.
                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.     4828-8017-6354.1 070993.1157
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 2 of 16 Page ID #:137



                      1     1.       A.        PURPOSES AND LIMITATIONS
                      2                        Disclosure and discovery activity in this action are likely to involve
                      3     production of confidential, proprietary, or private information for which special
                      4     protection from public disclosure and from use for any purpose other than prosecuting
                      5     this litigation may be warranted. Accordingly, the parties hereby stipulate to and
                      6     petition the court to enter the following Stipulated Protective Order. The parties
                      7     acknowledge that this Order does not confer blanket protections on all disclosures or
                      8     responses to discovery and that the protection it affords from public disclosure and use
                      9     extends only to those limited information or items that are entitled to confidential
                   10       treatment under the applicable legal principles. The parties further acknowledge that
                   11       this Order does not constitute waiver of any right, privilege, or objection with respect
                   12       to confidential, proprietary, or private information. The parties further acknowledge,
                   13       as set forth in Section 12.3 below, that this Stipulated Protective Order requires them
                   14       to file confidential information under seal; Local Rule 79-5 sets forth the procedures
                   15       that must be followed and the standards that will be applied when a party seeks
                   16       permission from the court to file materials under seal.
                   17                B.        GOOD CAUSE STATEMENT
                   18                          This action is likely to involve commercial, financial, proprietary, and/or
                   19       other private information for which special protection from public disclosure and from
                   20       use for any purpose other than prosecution of this action is warranted. Such
                   21       confidential, proprietary, and/or private materials and information consist of, among
                   22       other things, confidential business or financial information, information regarding
                   23       confidential business practices, or other confidential commercial information
                   24       (including information that could potentially implicate the privacy rights of non-
                   25       parties), information otherwise generally unavailable to the public, or which may be
                   26       privileged or otherwise protected from disclosure under state or federal statutes, court
                   27       rules, case decisions, or common law. Accordingly, to expedite the flow of
                   28       information, to facilitate the prompt resolution of disputes over confidentiality of
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                   2.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 3 of 16 Page ID #:138



                      1     discovery materials, to adequately protect information the parties are entitled to keep
                      2     confidential, to ensure that the parties are permitted reasonable necessary uses of such
                      3     material in preparation for and in the conduct of trial, to address their handling at the
                      4     end of the litigation, and serve the ends of justice, a protective order for such
                      5     information is justified in this matter. It is the intent of the parties that information
                      6     will not be designated as confidential for tactical reasons and that nothing be so
                      7     designated without a good faith belief that it has been maintained in a confidential,
                      8     non-public manner, and there is good cause why it should not be part of the public
                      9     record of this case.
                   10                C.        ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                   11                          SEAL
                   12                          The parties further acknowledge, as set forth in Section 12.3, below, that
                   13       this Stipulated Protective Order does not entitle them to file confidential information
                   14       under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                   15       the standards that will be applied when a party seeks permission from the court to file
                   16       material under seal.
                   17                          There is a strong presumption that the public has a right of access to
                   18       judicial proceedings and records in civil cases. In connection with non-dispositive
                   19       motions, good cause must be shown to support a filing under seal. See Kamakana v.
                   20       City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
                   21       Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
                   22       Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
                   23       orders require good cause showing), and a specific showing of good cause or
                   24       compelling reasons with proper evidentiary support and legal justification, must be
                   25       made with respect to Protected Material that a party seeks to file under seal. The
                   26       parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
                   27       does not—without the submission of competent evidence by declaration, establishing
                   28       that the material sought to be filed under seal qualifies as confidential, privileged, or
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                   3.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 4 of 16 Page ID #:139



                      1     otherwise protectable—constitute good cause.
                      2                        Further, if a party requests sealing related to a dispositive motion or trial,
                      3     then compelling reasons, not only good cause, for the sealing must be shown, and the
                      4     relief sought shall be narrowly tailored to serve the specific interest to be protected.
                      5     See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                      6     item or type of information, document, or thing sought to be filed or introduced under
                      7     seal in connection with a dispositive motion or trial, the party seeking protection must
                      8     articulate compelling reasons, supported by specific facts and legal justification, for
                      9     the requested sealing order. Again, competent evidence supporting the application to
                   10       file documents under seal must be provided by declaration.
                   11                          Any document that is not confidential, privileged, or otherwise
                   12       protectable in its entirety will not be filed under seal if the confidential portions can be
                   13       redacted. If documents can be redacted, then a redacted version for public viewing,
                   14       omitting only the confidential, privileged, or otherwise protectable portions of the
                   15       document, shall be filed. Any application that seeks to file documents under seal in
                   16       their entirety should include an explanation of why redaction is not feasible.
                   17       2.       DEFINITIONS
                   18                          2.0         Action: United States District Court, Central District of California
                   19       Case No. 2:20-cv-02957-FMO (AFMx).
                   20                          2.1         Challenging Party:    a Party or Non-Party that challenges the
                   21       designation of information or items under this Order.
                   22                          2.2         “CONFIDENTIAL” Information or Items: information (regardless
                   23       of how it is generated, stored or maintained) or tangible things that qualify for
                   24       protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
                   25       Good Cause Statement. For the purposes of this matter, Confidential Information also
                   26       includes any surveillance footage produced in this matter as well as personnel file of
                   27       third-parties, whether used in whole or in part.
                   28
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                         4.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 5 of 16 Page ID #:140



                      1                        2.3         Counsel (without qualifier):     Outside Counsel of Record and
                      2     House Counsel (as well as their support staff).
                      3                        2.4         Designating Party:        a Party or Non-Party that designates
                      4     information or items that it produces in disclosures or in responses to discovery as
                      5     “CONFIDENTIAL.”
                      6                        2.5         Disclosure or Discovery Material:      all items or information,
                      7     regardless of the medium or manner in which it is generated, stored, or maintained
                      8     (including, among other things, testimony, transcripts, and tangible things), that are
                      9     produced or generated in disclosures or responses to discovery in this matter.
                   10                          2.6         Expert: a person with specialized knowledge or experience in a
                   11       matter pertinent to the litigation who has been retained by a Party or its counsel to
                   12       serve as an expert witness or as a consultant in this Action.
                   13                          2.7         House Counsel: attorneys who are employees of a party to this
                   14       Action. House Counsel does not include Outside Counsel of Record or any other
                   15       outside counsel.
                   16                          2.8         Non-Party:     any natural person, partnership, corporation,
                   17       association, or other legal entity not named as a Party to this Action.
                   18                          2.9         Outside Counsel of Record: attorneys who are not employees of a
                   19       party to this action but are retained to represent or advise a party to this Action and
                   20       have appeared in this Action on behalf of that party or are affiliated with or employed
                   21       by a law firm which has appeared on behalf of that party.
                   22                          2.10 Party:         any Party to this Action, including all of its officers,
                   23       directors, employees, consultants, retained experts, and Outside Counsel of Record
                   24       (and their support staffs).
                   25                          2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                   26       Discovery Material in this action.
                   27                          2.12 Professional Vendors: persons or entities that provide litigation
                   28       support services (e.g., photocopying, videotaping, translating, preparing exhibits or
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                        5.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 6 of 16 Page ID #:141



                      1     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                      2     and their employees and subcontractors.
                      3                        2.13 Protected Material: any Disclosure or Discovery Material that is
                      4     designated as “CONFIDENTIAL.”
                      5                        2.14 Receiving Party: a Party that receives Disclosure or Discovery
                      6     Material from a Producing Party.
                      7     3.       SCOPE
                      8                        The protections conferred by this Stipulation and Order cover not only
                      9     Protected Material (as defined above), but also (1) any information copied or extracted
                   10       from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                   11       Protected Material; and (3) any testimony, conversations, or presentations by Parties
                   12       or their Counsel that might reveal Protected Material. However, the protections
                   13       conferred by this Stipulation and Order do not cover the following information: (a)
                   14       any information that is in the public domain at the time of disclosure to a Receiving
                   15       Party or becomes part of the public domain after its disclosure to a Receiving Party as
                   16       a result of publication not involving a violation of this Order, including becoming part
                   17       of the public record through trial or otherwise; and (b) any information known to the
                   18       Receiving Party prior to the disclosure or obtained by the Receiving Party after the
                   19       disclosure from a source who obtained the information lawfully and under no
                   20       obligation of confidentiality to the Designating Party. Any use of Protected Material at
                   21       trial shall be governed by a separate agreement or order. This Order does not govern
                   22       the use of Protected Information at trial.
                   23       4.       DURATION
                   24                          Even after the final disposition of this litigation, the confidentiality
                   25       obligations imposed by this Order shall remain in effect until a Designating Party
                   26       agrees otherwise in writing or a court order directs otherwise. Final disposition shall
                   27       be deemed to be the later of (1) dismissal of all claims and defenses in this action,
                   28       with or without prejudice; and (2) final judgment herein after the completion and
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                  6.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 7 of 16 Page ID #:142



                      1     exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                      2     including time limits for filing any motion or applications for extension of time
                      3     pursuant to applicable law.
                      4     5.       DESIGNATING PROTECTED MATERIAL
                      5                        5.1         Exercise of Restraint and Care in Designating Materials for
                      6     Protection. Each Party or Non-Party that designates information or items for
                      7     protection under this Order must take care to limit any such designation to specific
                      8     material that qualifies under the appropriate standards. The Designating Party must
                      9     designate for protection only those parts of material, documents, items, or oral or
                   10       written communications that qualify – so that other portions of the materials,
                   11       documents, items, or communications for which protection is not warranted are not
                   12       swept unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
                   13       designations are prohibited. Designations that are shown to be clearly unjustified or
                   14       that have been made for an improper purpose (e.g., to unnecessarily encumber the
                   15       case development process or to impose unnecessary expenses and burdens on other
                   16       parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s
                   17       attention that information or items that it designated for protection do not qualify for
                   18       protection, that Designated Party must promptly notify all other Parties that it is
                   19       withdrawing the mistaken designation.
                   20                          5.2         Manner and Timing of Designation. Except as otherwise provided
                   21       in this Order (see, e.g., second paragraph of section 5.2(a) below) or as otherwise
                   22       stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   23       under this Order must be clearly so designated before the material is disclosed or
                   24       produced. Designation in conformity with this Order requires:
                   25                          (a)         for information in documentary form (e.g., paper or electronic
                   26       documents, but excluding transcripts of depositions or other pretrial or trial
                   27       proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                   28       page that contains protected materials. If only a portion or portions of the material on
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                       7.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 8 of 16 Page ID #:143



                      1     a page qualifies for protection, the Producing Party also must clearly identify the
                      2     protected portions(s) (e.g., by making appropriate markings in the margins). A Party
                      3     or Non-Party that makes original documents or materials available for inspection need
                      4     not designate them for protection until after the inspecting Party has indicated which
                      5     material it would like copied and produced. During the inspection and before the
                      6     designation, all of the material made available for inspection shall be deemed
                      7     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                      8     copied and produced, the Producing Party must determine which documents, or
                      9     portions thereof, qualify for protection under this Order. Then, before producing the
                   10       specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                   11       to each page that contains Protected Material. If only a portion of portions of the
                   12       material qualifies for protection, the Producing Party must clearly identify the
                   13       protected portion(s) (e.g., by making appropriate markings in the margins).
                   14                          (b)         for testimony given in deposition or in other pretrial or trial
                   15       proceedings, that the Designating Party identify on the record, before the close of the
                   16       deposition, hearing, or other proceeding, all protected testimony.
                   17                          (c)         for information produced in some form other than documentary
                   18       and for any other tangible items, that the Producing Party affix in a prominent place
                   19       on the exterior of the container or containers in which the information or item is stored
                   20       the legend “CONFIDENTIAL.” If only a portion or portions of the information or
                   21       item warrant protection, the Producing Party, to the extent practicable, shall identify
                   22       the protected portion(s).
                   23                5.3           Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   24       failure to designate qualified information or items does not, standing alone, waive the
                   25       Designating Party’s right to secure protection under this Order for such material.
                   26       Upon timely correction of a designation, the Receiving Party must make reasonable
                   27       efforts to assure that the material is treated in accordance with the provisions of this
                   28       Order.
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                       8.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 9 of 16 Page ID #:144



                      1

                      2     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      3              6.1           Timing of Challenges. Any Party or Non-Party may challenge a
                      4     designation of confidentiality at any time. Unless a prompt challenge to a Designating
                      5     Party’s confidentiality designation is necessary to avoid foreseeable delay of the
                      6     litigation, a Party does not waive its right to challenge a confidentiality designation by
                      7     electing not to mount a challenge promptly after the original designation is disclosed.
                      8              6.2       Meet and Confer. The Challenging Party shall initiate the dispute
                      9     resolution process under Local Rule 37-1 et seq.
                   10
                                     6.3       Joint Stipulation. Any challenge submitted to the Court shall be via a
                   11
                            joint stipulation pursuant to Local Rule 37-2.
                   12

                   13                6.4       The burden of persuasion in any such challenge proceeding shall be on
                   14       the Designating Party. Frivolous challenges, and those made for an improper purpose
                   15       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                   16       expose the Challenging Party to sanctions. Unless the Designating Party has waived
                   17       the confidentiality designation, all parties shall continue to afford the material in
                   18       question the level of protection to which it is entitled under the Designating Party’s
                   19       designation until the court rules on the challenge.
                   20       7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                   21                7.1           Basic Principles. A Receiving Party may use Protected Material that it
                   22       disclosed or produced by another Party or by a Non-Party in connection with this case
                   23       only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                   24       Material may be disclosed only to the categories of persons and under the conditions
                   25       described in this Order. When the litigation has been terminated, a Receiving Party
                   26       must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   27                          Protected Material must be stored and maintained by the Receiving Party
                   28       at a location and in a secure manner that ensures that access is limited to the persons
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                    9.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 10 of 16 Page ID #:145



                      1     authorized under this Order.
                      2              7.2           Disclosure of “CONFIDENTIAL” Information or Items. Unless
                      3     otherwise ordered by the court or permitted in writing by the Designating Party, a
                      4     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                      5     only to:
                      6                        (a)         the Receiving Party’s Outside Counsel of Record in this action, as
                      7     well as employees of said Outside Counsel of Record to whom it is reasonably
                      8     necessary to disclose the information for this litigation;
                      9                        (b)         the officers, directors, and employees (including House Counsel)
                   10       of Receiving Party to whom it is reasonably necessary to disclose the information for
                   11       this litigation and who have signed the “Acknowledgement and Agreement to Be
                   12       Bound (Exhibit A);
                   13                          (c)         Experts (as defined in this Order) of the Receiving Party to whom
                   14       disclosure is reasonably necessary for this litigation and who have signed the
                   15       “Acknowledgement and Agreement to Be Bound (Exhibit A);
                   16                          (d)         the court and its personnel;
                   17                          (e)         court reporters and their staff, professional jury or trial consultants,
                   18       mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
                   19       for this litigation and who have signed “Acknowledgement to Be Bound” (Exhibit A).
                   20                          (f)         during their depositions, witnesses in this action to whom it is
                   21       reasonably necessary to disclose the information for this litigation and who have
                   22       signed the “Acknowledgement to Be Bound” (Exhibit A). However, unless otherwise
                   23       agreed by the Designating Party or ordered by the court, pages of transcribed
                   24       deposition testimony or exhibits to depositions that reveal Protected Material must be
                   25       separately bound by the court reporter and may not be disclosed to anyone except as
                   26       permitted under this Stipulated Protective Order.
                   27                          (g)         the author or recipient of a document containing the information or
                   28       a custodian or other person who otherwise possessed or knew the information.
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                         10.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 11 of 16 Page ID #:146



                      1     8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                      2     IN OTHER LITIGATION
                      3                        If a Party is served with a subpoena or a court order issued in other
                      4     litigation that compels disclosure of any information or items designated in this action
                      5     as “CONFIDENTIAL,” that Party must:
                      6                        (a)         promptly notify in writing the Designating Party. Such notification
                      7     shall include a copy of the subpoena or court order;
                      8                        (b)         promptly notify in writing the party who caused the subpoena or
                      9     order to issue in the other litigation some or all of the material covered by the
                   10       subpoena or order is subject to this Protective Order. Such notification shall include a
                   11       copy of this Stipulated Protective Order;
                   12                          (c)         not produce any Protected Materials subject to the subpoena prior
                   13       to the date of production indicated in the subpoena; and
                   14                          (d)         cooperate with respect to all reasonable procedures sought to be
                   15       pursued by the Designating Party whose Protected Material may be affected.
                   16                          If the Designating Party timely seeks a protective order, the Party served
                   17       with the subpoena or court order shall not produce any information designated in this
                   18       action as “CONFIDENTIAL” before a determination by the court from which the
                   19       subpoena or order issued, unless the Party has obtained the Designating Party’s
                   20       permission. The Designating Party shall bear the burden and expense of seeking
                   21       protection in the court of its confidential material – and nothing in these provisions
                   22       should be construed as authorizing or encouraging a Receiving Party in this action to
                   23       disobey a lawful directive from another court.
                   24       9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   25       PRODUCED IN THIS LITIGATION
                   26                          (a)         The terms of this Order are applicable to information produced by
                   27       a Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                   28       produced by Non-Parties in connection with this litigation is protected by the
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                        11.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 12 of 16 Page ID #:147



                      1     remedies and relief provided by this Order. Nothing in these provisions should be
                      2     construed as prohibiting a Non-Party from seeking additional protections.
                      3                        (b)         In the event that a Party is required, by a valid discovery request,
                      4     to produce a Non-Party’s confidential information in its possession, and the Party is
                      5     subject to an agreement with the Non-Party not to produce the Non-Party’s
                      6     confidential information, then the Party shall:
                      7                        (1)         promptly notify in writing the Requesting Party and the Non-Party
                      8     that some or all of the information requested in subject to a confidentiality agreement
                      9     with a Non-Party;
                   10                          (2)         promptly provide the Non-Party with a copy of the Stipulated
                   11       Protective Order in this litigation, the relevant discovery request(s), and a reasonably
                   12       specific description of the information requested; and
                   13                          (3)         make the information requested available for inspection by the
                   14       Non-Party.
                   15                          (c)         If the Non-Party fails to object or seek a protective order from this
                   16       court within 14 days of receiving the notice and accompanying information, the
                   17       Receiving Party may produce the Non-Party’s confidential information responsive to
                   18       the discovery request. If the Non-Party timely seeks a protective order, the Receiving
                   19       Party shall not produce any information in its possession or control that is subject to
                   20       the confidentiality agreement with the Non-Party before a determination by the court.
                   21       Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                   22       of seeking protection in this court of its Protected Material.
                   23       10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   24                          If a Receiving Party learns that, by inadvertence or otherwise, it has
                   25       disclosed Protected Material to any person or in any circumstance not authorized
                   26       under this Stipulated Protective Order, the Receiving Party must immediately (a)
                   27       notify in writing the Designating Party of the unauthorized disclosures, (b) use its best
                   28       efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                        12.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 13 of 16 Page ID #:148



                      1     person or persons to whom authorized disclosures were made of all of the terms of
                      2     this Order, and (d) request such person or persons to execute the “Acknowledgement
                      3     and Agreement to Be Bound” that is attached hereto as Exhibit A.
                      4     11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                      5     PROTECTED MATERIALS
                      6                        When a Producing Party gives notice to a Receiving Party that certain
                      7     inadvertently produced material is subject to a claim of privilege or other protection,
                      8     the obligations of the Receiving Party are those set forth in Federal Rules of Civil
                      9     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   10       may be established in e-discovery order that provides for production without prior
                   11       privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   12       parties reach an agreement on the effect of disclosure of a communication or
                   13       information covered by the attorney-client privilege or work product protection, the
                   14       parties may incorporate their agreement in the stipulated protective order submitted to
                   15       the court.
                   16       12.      MISCELLANEOUS
                   17                12.1          Right to Further Relief. Nothing in this Order abridges the right of any
                   18       person to seek its termination or modification by the court in the future.
                   19                12.2          Right to Assert Other Objections. By stipulating to the entry of this
                   20       Protective Order no Party waives any right, privilege, or protection it otherwise would
                   21       have to object to disclosing or producing any information or item. Similarly, no Party
                   22       waives any right to object on any ground to use in evidence of any of the material
                   23       covered by this Protective Order.
                   24                12.3          Filing Protected Material. Protected Material must be filed under seal.
                   25       A Party that seeks to file under seal any Protected Material must comply with United
                   26       States District Court Central District of California Local Rule 79-5.
                   27

                   28
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                    13.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 14 of 16 Page ID #:149



                      1     13.      FINAL DISPOSITION
                      2                        Within 60 days after final disposition of this action, as defined in
                      3     paragraph 4, each Receiving Party must return all Protected Material to the Producing
                      4     Party or destroy such material. As used in this subdivision, “all Protected Material”
                      5     includes all copies, abstracts, compilations, summaries, and any other format
                      6     reproducing or capturing any of the Protected Material.
                      7                        Whether the Protected Material is returned or destroyed, the Receiving
                      8     Party must submit a written certification to the Producing Party (and, if not the same
                      9     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                   10       (by category, where appropriate) all the Protected Material that was returned or
                   11       destroyed and (2) affirms that the Receiving Party has not retained any copies,
                   12       abstracts, compilations, summaries or any other format reproducing or capturing any
                   13       of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                   14       retain an archival copy of the entire case file, including but not limited to all
                   15       pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                   16       correspondence, deposition and trial exhibits, expert reports, attorney work product,
                   17       and consultant and expert work product, even if such materials contain Protected
                   18       Material. Any such archival copies that contain or constitute Protected Material
                   19       remain subject to this Protective Order as set forth in Section 4 (DURATION).
                   20       14.      The Court retains the ability to remedy and/or punish violations of this Order.
                   21

                   22       PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS SO
                            ORDERED.
                   23

                   24

                   25       DATED: 3/26/2021                             __________________________________
                                                                         Alexander F. MacKinnon
                   26                                                    United States Magistrate Judge
                   27

                   28
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                 14.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 15 of 16 Page ID #:150



                      1

                      2

                      3                                               EXHIBIT A
                      4                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      5

                      6              I, _____________________ [print or type full name], of __________________
                      7     [print or type full address], declare under the penalty of perjury that I have read in its
                      8     entirety and understand the Stipulated Protective Order that was issued by the United
                      9     States District Court for the Central District of California on [_____] in the case of
                   10       Maurice Diarian v. First Transit, Inc., U.S. District Court for the Central District of
                   11       California, Case No. 2:20-cv-02957-FMO (AFMx). I agree to comply with and to be
                   12       bound by all the terms of this Stipulated Protective Order and I understand and
                   13       acknowledge that failure to so comply could expose me to sanctions and punishment
                   14       in the nature of contempt. I solemnly promise that I will not disclose in any manner
                   15       any information or item that is subject to this Stipulated Protective Order to any
                   16       person or entity except in strict compliance with the provisions of this Order.
                   17                I further agree to submit to the jurisdiction of the United States District Court
                   18       for the Central District of California for the purpose of enforcing the terms of the
                   19       Stipulated Protective Order, even if such enforcement proceedings occur after the
                   20       termination of this action.
                   21                I hereby appoint _____________ [print or type full name] of ___________
                   22       [print or type full address and telephone number] as my California agent for service of
                   23       process in connection with this action or any proceedings related to enforcement of
                   24       this Stipulated Protective Order.
                   25

                   26       Date: ___________________________________
                   27       City and State Where Sworn and Signed: ____________________________
                   28       Printed Name: ____________________________
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                15.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
                Case 2:20-cv-02957-FMO-AFM Document 19 Filed 03/26/21 Page 16 of 16 Page ID #:151



                      1     Signature: ____________________________
                      2

                      3

                      4

                      5

                      6

                      7

                      8

                      9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON,
           DELSON, P.C
                   P.C.
   5200 North Palm Avenue
          Suite 302
                            4828-8017-6354.1 070993.1157                16.
   Fresno, CA 93704.2225
        559.244.7500
                                            [PROPOSED] ORDER GRANTING PARTIES’ STIPULATED PROTECTIVE ORDER
